Citation Nr: 0633053	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  05-01 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1957 to 
July 1960 and from April 1961 to August 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal January 2004 and April 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, that denied service 
connection for PTSD and for hypertension, secondary to 
service-connected 
diabetes mellitus, respectively.

In January 2006, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.

The Board's decision on the claim for service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus is set forth below.  The claim for service 
connection for PTSD is addressed in the remand following the 
order; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

An uncontradicted medical opinion relates the veteran's 
current hypertension to his service-connected diabetes 
mellitus by way of aggravation.






CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for hypertension, as 
secondary to service-connected diabetes mellitus, are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002). To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005). The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
claim for service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus, the Board 
finds that all notification and development action needed to 
render a fair decision on that aspect of the appeal has been 
accomplished.




II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service." Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

In this case, the veteran does not contend that his 
hypertension was incurred or aggravated in service.  Rather, 
he claims that this condition is due to his service-connected 
diabetes mellitus.  

In this regard, secondary service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Effective October 10, 2006 38 C.F.R. § 3.310 was revised.  
38 C.F.R. § 3.310(b) provides that any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a  nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of  
the nonservice-connected disease or injury is established by 
medical  evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation  and the receipt of medical evidence 
establishing the current level of  severity of the 
nonservice-connected disease or injury.  The rating  activity 
will determine the baseline and current levels of severity 
under the Schedule for Rating Disabilities (38 CFR part 4) 
and determine the extent of aggravation by deducting the 
baseline level of  severity, as well as any increase in 
severity due to the natural  progress of the disease, from 
the current level. 

VA outpatient treatment records dated from April 2002 to 
December 2005 show that the first noted diagnosis of 
hypertension was in July 2002.  

A March 2004 VA examination report shows that the diagnoses 
included hypertension, hyperlipidemia and diabetes mellitus.  
It was noted that the veteran was diagnosed with hypertension 
two to three years ago and that the veteran was not having 
any problems at the time, this was done primarily on routine 
screening.  The examiner opined that it is not as least as 
likely as not that the veteran's hypertension was the direct 
result of his diabetes; however, it is least as likely as not 
that the diabetes has aggravated the manifestations of the 
hypertension. 

When the medical evidence is considered, and with resolution 
of all reasonable doubt in his favor, the Board finds that 
the record presents a basis for a grant of secondary service 
connection for hypertension on the basis of aggravation by 
the service-connected diabetes mellitus.  The medical 
evidence of record shows that the veteran currently has 
hypertension, which had its onset subsequent to his active 
military service.  While the March 2004 VA examiner concluded 
that the veteran's current hypertension was not a direct 
result of the service-connected diabetes mellitus, she did 
opine that the veteran's hypertension was aggravated by the 
service-connected diabetes mellitus.  This opinion is not 
contradicted by any other medical evidence or opinion.  The 
Board points out that VA adjudicators are not free to ignore 
or disregard the medical conclusions a VA physician, and are 
not permitted to substitute their own judgment on a medical 
matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Willis v. Derwinski, 1 Vet. App. 66 (1991).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board 
concludes that the criteria for service connection for 
hypertension, based on aggravation by the service-connected 
diabetes mellitus, are met.


ORDER

Service connection for hypertension, as secondary to the 
service-connected diabetes mellitus, is granted.


REMAND

The veteran and his representative contend that service 
connection is warranted for PTSD based upon the veteran's 
military service. 


Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and  
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).

VA outpatient records since July 2002 reflect that the 
veteran complained of depression, crying spells, 
irritability, nightmares, flashbacks, some 
delusions/hallucinations, and sleep disturbances.  In 
November 2003, a VA psychiatrist found that the veteran had 
intrusive memories, isolation, irritability and affective 
blunting.  The veteran indicated that his stressors derived 
from exposure to fire and shelling at night and he felt he 
was going to get hit.  The VA psychiatrist diagnosed the 
veteran with PTSD, but he did not identify which, if any, of 
the veteran's reported stressors formed the basis for the 
PTSD diagnosis.

In a December 2003 PTSD questionnaire, the veteran stated 
that he was a loadmaster with the Air Force and that while 
performing medivac for 25-30 patients, they came under 
attack.  Once shelling stopped they were able to fly out.  He 
identified that time period as the later part of 1968 at Ben-
Woa and/or at Na-Trang in the Northern providence, possibly 
Pleiku.  He was attached to the 44th Military 
Airlift/Ambulance Squadron out of Travis AFB California.  

In a September 2004 letter, the veteran stated that he was a 
loadmaster on a C141 transport aircraft when he and the 
medical crew, had loaded about 30 patients on stretchers when 
they came under fire.  It was decided to off-load the 
patients while shells were falling around the aircraft which 
took about 45 minutes.  The veteran stated that they had had 
come under a lot of attacks from incoming shells and small 
armsfire considering he and the crew members flew in and out 
of Vietnam several times a month.  He believed this occurred 
in July to August 1968 in Nha Trang and or Da Nang and that 
the aircraft commander made an entry into the aircraft log 
book.  

During his January 2006 travel board hearing before the 
undersigned, the veteran testified that he was attached to 
the 44th Military Airlift/Ambulance Squadron at Travis Air 
Force Base, California.  He stated that his military 
occupational specialist (MOS) was a loadmaster on a C141 
aircraft.   His DD Form 214 and service personnel records 
show that he was assigned to the 60th Aerial Port Squadron, 
MAC, and the veteran's travel orders were issued by the 44 
Military MAS for the periods of August 1968 to October 1968.  
The veteran's travel vouchers show the veteran's flight 
itineraries into Vietnam on September 2nd, 4th, 20th and 
October 8th, 1968.  The veteran testified that during these 
periods when he was in Vietnam and was exposed to small arms 
fire and shelling, it made him fear for his life.    

In view of the foregoing, the Board finds that the RO must 
provide a summary of the veteran's claimed in-service 
stressors relating to the incidents of being subjected to 
enemy weaponry fire and shelling and copies of the available 
service personnel records, showing service dates, duties, and 
units of assignment, to the U.S. Army and Joint Services 
Records Research Center (JSRRC) for the purpose of verifying 
the veteran's alleged in-service stressors.  38 C.F.R. § 
3.159(c)(2) (2006).  See Pentecost v. Principi, 16 Vet. App. 
124, 128 (2002) (providing that the veteran's presence with 
his unit at the time verified attacks occurred corroborates 
his statement that he experienced such attacks personally).  

Thereafter, if any of the alleged stressors are confirmed, 
the veteran should be afforded a VA psychiatric examination 
to determine if he currently meets the criteria for a 
diagnosis of PTSD and, if so, whether it is causally linked 
to the verified stressor(s) while on active duty in Vietnam.  
While the RO indicated in a November 2005 Supplemental 
Statement of the Case that the veteran does not have a 
current diagnosis of PTSD, there are VA psychiatric treatment 
records that indicate otherwise.  If a stressor is confirmed, 
the Board finds that there is a duty to provide a psychiatric 
examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).

Finally, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice  requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of  disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the  disability on appeal.  As these questions are 
involved in the  present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service  connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.   

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and  
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claim for service connection for PTSD on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should attempt to verify the 
veteran's claimed in-service stressors of 
being subjected to enemy weaponry fire 
and shelling by contacting the JSRRC and 
any other appropriate entity and 
requesting copies of any available 
historical narrative describing the 
activities of the 44th Military 
Airlift/Ambulance Squadron (MAS) from 
August 1968 to October 1968, to include 
coming under small arms fire and shelling 
during airlift operations.  Any lessons 
learned, operations reports, morning 
reports, organization charts or flight 
logs (or similar documents) should be 
sought.  
For preparation of this request, the RO 
should provide the JSSRC with copies of 
the veteran's service personal records, 
to specifically include the veteran's 
travel voucher's, and a summary of the 
information from his December 2003 PTSD 
questionnaire, September 2004 letter, and 
January 2006 testimony before the Board.  
Any further development as may be 
logically indicated following the results 
of this development, should be  
accomplished.  

3.  If, and only if, it is determined 
that the veteran has a verified in-
service stressor or stressors, schedule 
the veteran for VA psychiatric 
examination to determine whether there is 
a nexus between the verified in-service 
stressor or stressors and the current 
diagnosis of PTSD.  

Note that a diagnosis of PTSD must be 
established in accordance with 38 C.F.R. 
§ 4.125(a), which mandates that for VA 
purposes, all mental disorder diagnoses 
must conform to the fourth edition of the 
American Psychiatric Association's  
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  

The veteran's entire claims file, to 
include the service medical records and a 
copy of this REMAND, must be made 
available for review by the examining 
physician.  A notation to the effect that 
this record review took place should be 
included in the physician's report.  All 
appropriate tests and studies are to be 
performed.  All medical findings are to 
be reported in detail.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify  
(1) whether any claimed in-service 
stressor, verified by the agency of 
original jurisdiction (AOJ), was 
sufficient to produce PTSD; (2) whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link (or 
nexus) between a diagnosis of PTSD and 
one or more of the verified in-service 
stressors.  The physician's report should 
include a complete rationale for all  
opinions expressed.

4.  To help avoid any future remand, the 
RO must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
undertaken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed appropriate, 
the RO should readjudicate the claim for 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority.

6.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the appellant and his representative a 
SSOC that includes citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time for 
response before the claims file is 
returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


